                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

John Bulthouse
(Estate of Paul Bulthouse)

                       Plaintiff,                                Case No. 21-cv-00281
                                                                 Hon. Paul Maloney
Muskegon County                                                  Magistrate
                       Defendant.


                                       Mediation Status Report

The mediator must submit this report within 7 days of completing mediation or of
determining mediation is inappropriate

   1. ‫ ܈‬Mediation was completed on
                                                                 Date: May 5, 2021
       The participants were:


       Marcel Benavides                 on behalf of     Plaintiff

       Allan Vander Laan                on behalf of     Defendant
                                                                               This case was:

       ‫ ܈‬a. settled.
       ‫ ܆‬b. not settled. Further alternative dispute resolution proceedings [are/are not] appropriate.



                                                         /S/ Daniel P. Ryan
                                                         ___________________________________
       Date:   May 6, 2021                               Signature:

                                                         /s/ Daniel P. Ryan____________________
